Title: From Abigail Amelia Adams Smith to Hannah Carter Smith, 12 March 1806
From: Smith, Abigail Amelia Adams
To: Smith, Hannah Carter



My Dear Madam
New York March 12th 1806

I have intended a long time since to write to you but have been prevented by various avocations. Sincerely have I sympathized with you in your late affliction and you have been frequently in my remembrance.
The various trials we meet with in this Life, are perhaps necessary to give us a true Idea of its inefficacy to ensure  our happiness and to teach us to place our affections and direct our views towards another to which we are all hastening, and few of us are reconciled to the thought, of quiting this, altho our paths may not have been strewed with roses, very few that do not find stong ties and attachments yet remaining; amidst the greatest trials, we have many blessings to be gratefull for and  we never aught to distrust the care and protection of Providence
Your mind my Dear Madam is I know much better impressed upon thease Subjects than I can pretend to be your reason and religion will direct it in the right path.
However severe the stroke it is our duty to submit and to resign our nearest friends when they are taken from us
My mind can easier reconcile itself to such events as appear to be the dispensation of providence, than such as result from our own imprudence, and want of judment, altho thease may often be the means, to affect the object
You will have heard before this time that we have parted with our Son William for some time. I did not expect, when he went away that his excursion would have excited such a spirit as it has amongst us—or that he would have been made of so much consequence as to excite such various conjectures and surmises, many of them time and events will contradict I presume—
We received a letter from Mr Smith with the articles that he sent on by Water which we received Safe and are much obliged by his attention to them.
I must apologize to you for not having sent your Cap before this time. my eyes were so weak for some weeks that I could not work upon muslin and this must be my excuse for sending it unfinished the lace work is not done as I know your Daughter excels in this kind of work I must request her to fill it up.
It may I hope serve to remind you of one, who highly respects and esteems you, and who with pleasure subscribes herself your friend

A Smithbe so good as to remember me to Mrs. Welch and the young Ladies tell Hariet I often wish for her—